Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida US 20110060248 and in view of Elhawary US 9,833,197
Claims  1-2 and 7:  The Ishida reference provide a teaching of a work support device (see abstract device attached to the body of the worker to measure the movement of ) comprising:
a storage unit that stores posture associated information associated with workability being an evaluation criterion at a time of a posture for each piece of posture information of an operator (see paragraph 90 motion evaluation data that contain information for each of the posture and motion of the user);
a detection unit that acquires posture information of the operator during work as current posture information (see paragraph 43 directional sensor 10 that measure the posture and motion of the user during the work) 

While the Ishida reference provides a teaching of a calculation unit, it is silent on the teaching of a calculation unit that obtains, from the posture associated information, ideal posture information for making improvement on workability of the current posture information, obtained by referring to the posture associated information in 
However, the Elhawary reference provides a teaching of a calculation unit, it is silent on the teaching of a calculation unit that obtains, from the posture associated information, ideal posture information for making improvement on workability of the current posture information, obtained by referring to the posture associated information in the storage unit from the current posture information (see col. 9:15-40) and  a notification unit that notifies the ideal posture information obtained by the calculation unit as an improvement proposal (see col. 10:5-25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Ishida reference with the feature of a calculation unit that obtains, from the posture associated information, ideal posture information for making improvement on workability of the current posture information, obtained by referring to the posture associated information in the storage unit from the current posture information; and a notification unit that notifies the ideal posture information obtained by the calculation unit as an improvement proposal, as taught by Elhawary, in order to improve the worker’s egonomoic posture to help improve work safety (see paragraph 2:28-35).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida US 20110060248 and in view of Elhawary US 9,833,197 and further in view of Albretch  US 20170200394
Claim 3:  While the Ishida reference provide a teaching of the calculation unit refers to the posture associated information and calculates an amount of activity of the arm holding the work instrument as the workability of the current posture information (see paragraph 66 showing activity of each limb).  
However, the Ishida reference is silent on the teaching of the detection unit acquires position information of an arm holding a work instrument as the current posture information.  However, the Albretch reference provides a teaching of detection unit acquires position information of an arm holding a work instrument as the current posture information (see paragraph 21).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Ishida reference with the feature of detection unit acquires position information of an arm holding a work instrument as the current posture information, as taught by  Albretch, in order to provide provide the user with data that shows relationship of the user’s work motion and the posture (see paragraph 31).
Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida US 20110060248 and in view of Elhawary US 9,833,197 and further in view of Hancock US 20170296099
Claims 4, 9:  The Ishida reference is silent on the teaching is silent on a type classification unit that selects the posture associated information suitable for the operator from a plurality of pieces of the posture associated information, stores the selected posture associated information into the storage unit, and causes the calculation unit to refer to the stored posture associated information.
However, the Hancock reference provide a teaching of a type classification unit that selects the posture associated information suitable for the operator from a plurality of pieces of the posture associated information (see paragraph 32 posture sample is compared with the ideal posture sample for the human user 12) , stores the selected posture associated information into the storage unit (see paragraph 37), and causes the calculation unit to refer to the stored posture associated information (see paragraph 35  item 102-104)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Ishida reference with the feature of a type classification unit that selects the posture associated information suitable for the operator from a plurality of pieces of the posture associated information, stores the selected posture associated information into the storage unit, and causes the .  

Claims 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida US 20110060248 and in view of Elhawary US 9,833,197 and further in view of Nordstorm US 20140282105
Claims 5, 10:  The Ishida reference is silent on the teaching of wherein the notification unit uses a screen of a head-mounted display worn by the operator as an output destination to which the improvement proposal is notified.
However, the Nordstorm reference provides a teaching of wherein the notification unit uses a screen of a head-mounted display worn by the operator as an output destination to which the improvement proposal is notified (see paragraph 59 glasses with embedded display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Ishida reference with the feature of wherein the notification unit uses a screen of a head-mounted display worn by the operator as an output destination to which the improvement proposal is notified, as taught by the Nordstorm reference in order to provide appropriate feedback for the user at the time that the user needs it (see paragraph 4-5).  
Claim 6, 11:  The Ishida reference is silent on the teaching of wherein the notification unit notifies the improvement proposal as sound information. 
However, the Nordstorm reference provides a teaching wherein the notification unit notifies the improvement proposal as sound information (see paragraph 76 having auditory feedback).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Ishida reference with the feature of wherein the notification unit notifies the improvement proposal as sound information, as taught by  the Nordstorm reference in order to provide appropriate feedback for the user at the time that the user needs it (see paragraph 4-5).     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715